Exhibit 10.39

 

PURCHASE AND SALE AGREEMENT (MEMBERSHIP INTERESTS)

 

This Purchase and Sale Agreement (“Agreement”) is entered into among Shurgard
Development IV, Inc., a Washington corporation (“Buyer”), Shurgard Storage
Centers, Inc., a Washington corporation (“Shurgard”), and CCPRE-Storage, LLC, a
Delaware limited liability company (“Seller”), and, as of June 25, 2004 (the
“Effective Date”), within the following context:

 

RECITALS

 

A. Seller and Buyer formed and own CCP/Shurgard Venture, LLC (the “Company”), a
Delaware limited liability company pursuant to that certain Amended and Restated
LLC Agreement dated as of December 26, 2000 (the “LLC Agreement”), regarding the
acquisition, leasing, operation, management and sale of certain self storage
facilities located throughout the United States (the “Properties”). Shurgard is
the sole member of Buyer.

 

B. Pursuant to the terms of the LLC Agreement and that certain Term Sheet dated
June 15, 2004, Buyer desires to purchase the membership interests of Seller in
the Company (the “Membership Interests”) and Seller desires to sell the
Membership Interests to Buyer upon such terms and conditions as are set forth
herein. Unless otherwise expressly provided, capitalized terms used in this
Agreement shall have the meanings set forth in the LLC Agreement or the
Contribution Agreement.

 

C. Seller and Buyer therefore desire to enter into this Agreement to reflect the
terms for the purchase and sale of Seller’s Membership Interests.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1. PURCHASE AND SALE

 

1.1 Purchase and Sale.

 

Seller agrees to sell and Buyer agrees to purchase all of Seller’s Membership
Interests in the Company as described in the LLC Agreement, including but not
limited to, all rights of Seller to participate as a Member of the Company in
the allocations, distributions, ownership of the Company’s Properties, and all
of the rights, duties and obligations of a Member as set forth in the LLC
Agreement. Immediately after the sale of such Membership Interests in accordance
with the terms of this Agreement, Seller shall have no further rights, title or
interest in the Company including, without limitation, any rights to
distributions or allocations of income, gain, loss or deduction.

 

1.2 Earnest Money.

 

Within three (3) business days of the execution of this Agreement, Buyer shall
deposit $4,600,000 (the “Earnest Money”) into an interest bearing escrow account
to be held by LandAmerica Title Insurance Company in Seattle, Washington as set
forth in Section 4.1 below. The Earnest Money and any interest earned thereon
shall be applied against the Purchase Price at

 

1



--------------------------------------------------------------------------------

Closing and be non-refundable to Buyer other than for (a) failure of Shurgard to
receive the approval of its Board of Directors by July 2, 2004 for the
transaction contemplated herein or (b) failure of Seller to consummate the
transaction or to satisfy the conditions set forth in Section 4.2.1 of this
Agreement as provided below, provided that any such failure is not directly the
result of any action or inaction of Buyer, Shurgard or any affiliate thereof.
The Earnest Money shall be released to Seller upon the occurrence of both of the
following events: (i) Shurgard’s receipt of approval of its Board of Directors
of the transactions contemplated herein by July 2, 2004, and (ii) Seller
deposits the Assignment of Membership Interests described in Section 4.2.1 below
on or before July 2, 2004.

 

2. PURCHASE PRICE

 

Subject to the provisions expressly set forth below, the purchase price for the
Membership Interest to be paid by Buyer to Seller on the Closing Date (as
defined in Section 4.1 below) shall be Forty Six Million and No/100 Dollars
($46,000,000) (the “Purchase Price”). Such Purchase Price shall be paid in cash.
On or prior to the Closing Date, Buyer shall deposit into Escrow as defined and
set forth in Section 4.1 below, by wire transfer of federal funds or in another
immediately available form, a cash amount equal to the Purchase Price less the
amount of Earnest Money. Any interest earned on the Purchase Price in Escrow
shall be credited to Buyer.

 

3. “AS IS” SALE. Buyer, as the Managing Member of the Company and an affiliate
of the Manager of the Properties, is familiar with the operation of the Company
and the construction, leasing, management and operation of the Company’s
Properties. Buyer has had full access to all books and records regarding the
Properties, and has made such investigation of the the Properties (including,
without limitation, the physical condition and condition of title of the
Properties) as Buyer deems necessary or appropriate. Buyer acknowledges and
agrees that Buyer will be concluding its purchase of the Membership Interests
based solely upon (i) Buyer’s knowledge and investigation of such matters, (ii)
Buyer’s assessment of the fair market value of the Membership Interests, and
(iii) the representations and warranties of Seller provided in Section 6 below.
Buyer further acknowledges that except as to representations and warranties
expressly provided in this Agreement, neither Seller, nor any of its respective
partners, officers, agents, directors, members, attorneys, employees, brokers or
other representatives has made any representations or warranties of any kind
whatsoever, either express or implied, with respect to the Properties, and that,
except for such representations and warranties of Seller provided in Section 6
below, Buyer is acquiring the Membership Interests “AS IS”, and that by doing
so, Buyer is accepting Seller’s indirect interest in the Properties owned by the
Company in an “AS IS” condition with all faults.

 

4. CLOSING

 

4.1 Escrow Agent, Closing:

 

The purchase and sale for the Membership Interests shall occur on December 15,
2004, TIME BEING OF THE ESSENCE. The date on which the Assignment of Membership
Interests evidencing the transfer of Seller’s Membership Interests to Buyer is
delivered to Buyer is herein called the “Closing Date” or the “Closing”.
LandAmerica, 1200 Sixth Avenue, Suite 1900, Seattle, WA 98102, (206) 628-2822 or
(800) 232-8338, Fax (206) 618-0631, Attention: Laurie Soloway, shall act as
escrow agent (“Escrow Agent”) hereunder, and the Closing shall be

 

2



--------------------------------------------------------------------------------

held at its offices or such other location as the parties may agree upon. Buyer
and Seller agree that notwithstanding the fact that the recordation of any
documents related to the transfer of the Membership Interests may be on or after
the Closing Date, Buyer shall be the owner of the Membership Interests on the
Closing Date.

 

4.2 Transactions at Closing:

 

4.2.1 Deliveries by Seller. On or before the Closing Date (except as otherwise
provided herein), Seller shall deliver to Buyer or to Escrow Agent the
following, duly executed and acknowledged by Seller where appropriate:

 

(i) An Assignment and Assumption of Membership Interests substantially in the
form attached as Exhibit “A” hereto (the “Assignment”), which shall be provided
on or before July 2, 2004;

 

(ii) A Certificate executed by a responsible officer of Seller reaffirming all
of the representations and warranties made by Seller hereunder as being true as
of the Closing Date;

 

(iii) Reasonable proof of the authority of Seller’s signatories;

 

(iv) Instructions to Escrow Agent to release the documents referred to in
subsections (i) and (ii) above upon receipt of notice from Seller that it has
received all sums due it pursuant to this Agreement; and

 

(v) Seller’s share of the Closing Costs as defined below.

 

4.2.2 Deliveries by Buyer: On or before the Closing Date, Buyer shall deliver to
Seller or to Escrow Agent the following, duly executed by Buyer and acknowledged
where appropriate:

 

(i) The Purchase Price net of the Earnest Money plus the Closing Costs as
defined below by wire transfer;

 

(ii) A counterpart of the Assignment and Assumption of Membership Interests;

 

(iii) A Certificate executed by a responsible officer of Buyer reaffirming all
of the representations and warranties made by Buyer hereunder as being true as
of the Closing Date; and

 

(iv) Reasonable proof of the authority of Buyer’s signatories.

 

5. CLOSING COSTS; PRORATIONS

 

5.1 Closing Costs. Buyer and Seller shall each pay one-half of the escrow fee.
All other Closing Costs shall be paid by the parties as indicated on Exhibit B
attached hereto.

 

3



--------------------------------------------------------------------------------

5.2 Prorations:

 

5.2.1 General. Except as otherwise provided herein, all items of Company income
and expenses for the period commencing March 2, 2004 through the Closing Date
will be allocated among the members of the Company in accordance with the terms
of the LLC Agreement, and all items of income and expense for the period on and
after the Closing Date will be for the account of Buyer. Said prorations shall
be made on the basis of the actual number of days of the month which shall have
elapsed as of the day of the Closing. All revenues and expenses of the
Properties shall be prorated and apportioned as of 12:01 a.m. on the Closing
Date.

 

5.2.2 Operating Distributions. Notwithstanding anything to the contrary provided
in the LLC Agreement, any and all Net Cash Flow as that term is defined in the
LLC Agreement for the period commencing March 2, 2004 through the Closing Date
shall be distributed solely to Seller.

 

5.2.3 Payment. At least five (5) business days prior to the Closing Date, Escrow
Agent shall deliver to Buyer and Seller (based on information provided to Escrow
Agent by Seller and Buyer as appropriate) an estimated closing statement (the
“Estimated Closing Statement”) for the Properties, setting forth a determination
of the prorations described in Section 5.2.4 (b) below with respect to the
underlying assets. At least two (2) business days before the Closing Date, Buyer
shall cause the Company to deposit the cash into Escrow which would otherwise be
distributed to Seller as the Company’s monthly distribution of Net Cash Flow for
the partial month of December, 2004 preceding the Closing Date, to cover such
items of expense and other liabilities of the Company which are not determinable
as of the Closing Date, which items shall be shown on a final closing statement
and shall be in form and substance satisfactory to Buyer and Seller (the “Final
Closing Statement”). The Final Closing Statement shall also include a working
capital reserve consistent with Company past practice to be maintained by the
Company to cover accrued but unpaid liabilities not included in the Estimated
Closing Statement. Buyer shall deliver the Final Closing Statement to Seller no
later than January 31, 2005, together with instructions to Escrow Holder to
disburse the amounts credited to the Company and Seller in accordance with the
Final Closing Statement. The Final Closing Statement shall, in form and
substance, be prepared in a manner consistent with the Estimated Closing
Statement (but showing actual amounts, rather than estimated amounts) for each
type of line item reflected on the Estimated Closing Statement. Seller and its
advisors and accountants shall have fifteen (15) days after receipt to review
the Final Closing Statement. The Final Closing Statement will become final and
binding on the Parties on the expiration of the time period specified in the
preceding sentence.

 

5.2.4 Prorated Items. Revenues and expenses shall be prorated as follows:

 

(a) Any rental or other income of the Properties which is payable for periods 30
days or less prior to the Closing Date but which, as of the Closing Date, has
not been received by the Company, shall be credited and distributed, post
closing, among the members of the Company in accordance with the terms of the
LLC Agreement and pursuant to Sections 5.2.2 and 5.2.3 above; provided, however,
that such rental or other income if it is due from tenants or other parties who
also owe the Company amounts for periods more than thirty (30) days prior to the
Closing Date shall become property of Buyer if and when such funds are
collected. Any rental or other income of the Properties which is payable for
periods more than thirty (30) days prior to

 

4



--------------------------------------------------------------------------------

the Closing Date but which, as of the date of the Final Closing Statement as
described in Section 5.2.3 above, have not been received by the Company shall
not be credited to or distributed among the members of the Company in accordance
with the terms of the LLC Agreement, but shall be credited to the interest of
the Buyer if and when such is collected. Any rental or other income of the
Properties previously collected by the Company which represents payments
attributable to the use of part or all of the Properties on or after the Closing
Date shall be credited to Buyer.

 

(b) Real estate taxes and assessments shall be prorated as of the Closing
(estimated on the basis of the most recent tax statement for the Properties),
paid by the Company and allocated among the Members in accordance with their
Percentage Interests. Real estate tax refunds received prior to Closing shall be
allocated among the Members in accordance with their Percentage Interests. Real
estate tax refunds settled with the taxing authority(ies) for the Bethpage and
Hempstead Properties for periods prior to the Closing Date but which have not
been received by the Company as of the Closing Date (the parties hereto
acknowledge and agree that there is an agreed settlement on Bethpage for
$629,000) shall be credited to Buyer and Seller in accordance with their
original Membership Interests in the Company (80% to Seller and 20% to Buyer),
net of expenses incurred in connection therewith. Any real estate tax refunds
for the Hempstead and Great Neck Properties for periods prior to the Closing
Date but which are received by the Company by December 1, 2005 shall be paid to
Buyer and Seller in accordance with their original Membership Interests (80% to
Seller and 20% to Buyer), in the Company, net of expenses incurred in connection
therewith within ten (10) days of the date of their receipt. If the tax refund
for the Hempstead Property is settled prior to the Closing Date, and credited as
set forth above, the Company and Buyer shall have no further obligation to
credit or distribute tax refunds for any of the other Properties to the Seller
following the Closing Date. Buyer agrees to pursue settlements and to prosecute
all tax certiorari claims with all diligence in an effort to receive all such
refunds as soon as practicable.

 

(c) All rental payments made by the Company under any ground leases for any of
the Properties shall be prorated as of Closing Date.

 

(d) Utility charges and other items of expenses for the Properties shall be
prorated as of the Closing.

 

6. REPRESENTATIONS AND WARRANTIES OF SELLER

 

(a) Seller represents, warrants, and covenants that the individuals who have
executed this Agreement on behalf of Seller have full power and authority to
enter into this Agreement and to perform this Agreement in accordance with its
terms, and the execution, delivery and performance of the Agreement by Seller
have been duly authorized and approved by all requisite action. This Agreement
constitutes, and the Assignment when executed and delivered will constitute, the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with their respective terms.

 

(b) Seller owns, beneficially and of record, all of the Membership Interests,
free and clear of any mortgage, pledge, deed of trust, hypothecation, right of
others, claim, security interest, encumbrance, burden, title defect, title
retention agreement, lease, sublease, occupancy agreement, easement, covenant,
condition, encroachment, voting trust agreement, interest, option, right of
first offer, negotiation or refusal, proxy, lien, charge or other

 

5



--------------------------------------------------------------------------------

restrictions or limitations of any nature whatsoever (collectively, “Liens”).
Upon the delivery of and payment for the Membership Interests at the Closing
Date as provided for in this Agreement, Buyer will acquire good and valid title
to all the Membership Interests so purchased, free and clear of any Lien other
than any Lien created by Buyer.

 

(c) The execution, delivery and performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby, do not and will not
conflict with, contravene, result in a violation or breach of or default under
(with or without the giving of notice or the lapse of time or both), create in
any other Person a right or claim of termination, amendment, or require
modification, acceleration or cancellation of, or result in the creation of any
Lien (or any obligation to create any Lien) upon any of the properties or assets
of the Company, Buyer or Shurgard (a) any law applicable to Seller or its
affiliates, (b) any provision of any of the organizational documents of Seller
or its affiliates or (c) any contract, or any other agreement or instrument to
which Seller or its affiliates is a party or by which any of their respective
properties or assets may be bound.

 

7. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents, warrants, and covenants that the individuals who have executed
this Agreement on behalf of Buyer have full power and authority to enter into
this Agreement and to perform this Agreement in accordance with its terms, and
the execution, delivery and performance of the Agreement by Buyer have been duly
authorized and approved by all requisite corporate action. This Agreement
constitutes, and the Assignment when executed and delivered will constitute, the
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with their respective terms.

 

8. BROKERAGE COMMISSION AND FINDER’S FEE

 

Each party warrants to the other that no person or entity can properly claim a
right to a real estate commission, real estate finder’s fee, real estate
acquisition fee, or other real estate brokerage-type compensation (collectively,
“Real Estate Compensation”) based upon the acts of that party with respect to
the transaction contemplated by this Agreement, and each party hereby agrees to
indemnify, defend and hold harmless the other from and against any loss, cost or
expense (including but not limited to attorneys’ fees and returned commissions)
resulting from any claim for Real Estate Compensation by any person or entity
based upon such party’s acts.

 

9. CONDITIONS TO CLOSING

 

9.1 Conditions Precedent:

 

9.1.1 Conditions Precedent to Buyer’s Obligations: The obligations of Buyer
under this Agreement with respect to the Closing are subject to the satisfaction
of the following conditions precedent (the satisfaction of which may be waived
only by Buyer):

 

(i) The representations and warranties made by Seller in Section 6 above being
true and correct in all material respects as of the Closing Date without
exception with the same force and effect as if they had been made on and as of
such date; and

 

6



--------------------------------------------------------------------------------

(ii) Seller shall have performed in all material respects all of its obligations
and conditions herein required to be performed or observed by it at or prior to
Closing.

 

9.1.2 Conditions Precedent to Seller’s Obligations. The obligations of Seller
under this Agreement with respect to the Closing are subject to the satisfaction
of the following conditions precedent (the satisfaction of which may be waived
only by Seller):

 

(i) The representations and warranties made by Buyer in Section 7 above being
true and correct in all material respects as of the Closing Date with the same
force and effect as if they had been made on and as of such date; and

 

(ii) Buyer shall have performed in all material respects all of its obligations
and conditions herein required to be performed or observed by it at or prior to
Closing.

 

10. BREACH AND FAILURE TO CONVEY

 

10.1 Breach:

 

10.1.1 Buyer’s Breach: In the event of termination of this Agreement by Seller
due to the material breach by Buyer of any of its warranties, representations,
covenants, agreements or obligations hereunder, the Earnest Money shall be
retained by Seller as its sole liquidated damages, and Seller shall have the
right to avail itself of all the rights and remedies set forth in the LLC
Agreement and that may be available at law or in equity or otherwise.

 

10.1.2 Seller’s Breach: In the event of termination of this Agreement by Buyer
due to the material breach by Seller of any of its warranties, representations,
covenants, agreements or obligations hereunder, Buyer shall be entitled to a
return of the Earnest Money and interest thereon, and Buyer shall have the right
to avail itself of all the rights and remedies set forth in the LLC Agreement
and that may be available at law or in equity or otherwise.

 

10.3 LLC Agreement, In the event the closing shall not occur for any reason, the
parties shall remain members of the Company subject to the rights and
obligations set forth in the LLC Agreement. In the event the closing shall not
occur for any reason or the transaction contemplated herein is subsequently
voided as a bankruptcy preference or a fraudulent transfer, the parties shall
remain members of the Company subject to the rights and obligations set forth in
the LLC Agreement, hi addition, the parties hereby agree that failure to
distribute all Net Cash Flow from March 2, 2004 to the Closing Date (as
determined by the Final Closing Statement) to Seller shall be an event of
default under the LLC Agreement

 

11. INDEMNITIES

 

11.1 Seller’s Indemnification:

 

From and after the Closing, Seller shall indemnify, defend and hold Buyer and
its officers and directors, employees, contractors, agents, subsidiaries and
affiliates and its and their respective successors and assigns, harmless from
and against any and all damage, loss or liability resulting from any breach by
Seller of any of its representations, warranties or covenants under this
Agreement. Notwithstanding the foregoing, Seller’s indemnification

 

7



--------------------------------------------------------------------------------

obligations herein shall not extend to matters for which Buyer is responsible
under that certain Management Services Agreement between Buyer, as Property
Manager and as Managing Member under the LLC Agreement, and the Company, as
owner, dated as of December 26, 2000, as amended.

 

11.2 Buyer’s Indemnification:

 

From and after the Closing, Buyer shall indemnify, defend and hold Seller and
its partners, and their respective officers, directors, partners, members,
employees, contractors, agents, subsidiaries and affiliates and its and their
respective successors and assigns, harmless from and against any and all damage,
loss or liability resulting from any breach by Buyer of any of its
representations or warranties under this Agreement.

 

12. NOTICES

 

All notices, requests, demands, instructions, and other documents shall not be
effective unless personally delivered or couriered, or sent by facsimile, or
mailed, certified or registered mail, return receipt requested, to the following
addresses:

 

If to Buyer:   

Shurgard Development IV, LLC

c/o Shurgard Storage Centers, Inc., Managing Member

1155 Valley Street, Suite 400

Seattle, WA 98109-4426

Attn: David K. Grant, President

Or if by fax:    (206) 652-3760 With a copy to:   

Shurgard Storage Centers, Inc.

1155 Valley Street, Suite 400

Seattle, WA 98109-4426

Attn: General Counsel

Or if by fax:    (206)652-3710 If to Seller:   

CCPRE-Storage, LLC

c/o J.P. Morgan Partners

1221 Avenue of the Americas

40th Floor

New York, NY 10020

Attn: Patrick Sullivan

Or if by fax:    (212) 899-3771 With a copy to:   

Steven C. Koppel, Esq.

Heller, Ehrman, White & McAuliffe

120 West 45th Street

New York, NY 10036

Or if by fax:    (212) 763-7600

 

A personal or courier delivered or faxed notice shall be effective on delivery;
a mailed notice shall be effective upon the date shown on the return receipt or
other evidence of delivery; provided, however, that if the recipient refuses to
accept delivery, such notice shall be effective when mailed. Receipt of copies
by the persons copied above shall not be necessary for

 

8



--------------------------------------------------------------------------------

the effectiveness of the notice. The addresses may only be changed in the manner
provided for giving notice.

 

13. MISCELLANEOUS PROVISIONS

 

13.1 Major Decisions:

 

Notwithstanding anything to the contrary in this Agreement, Buyer agrees that
all Major Decisions and/or waivers required by or permitted of the Company under
this Agreement shall be made by Seller, acting alone.

 

13.2 Time:

 

It is agreed that time is of the essence in the performance of and compliance
with each provision of this Agreement.

 

13.3 Attorneys’ Fees:

 

If any legal action, arbitration or other proceeding is commenced to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to an award of its actual expenses, including (without limitation)
expert witness fees and reasonable attorneys’ fees and disbursements. The phrase
“prevailing party” shall include a party who receives substantially the relief
desired, whether by settlement, dismissal, summary judgment, judgment or
otherwise.

 

13.4 No Waiver:

 

Waiver by one party of the performance of any covenant, condition or promise
shall not invalidate this Agreement, nor shall it be considered to be a waiver
by such party of any other covenant, condition, or promise hereunder.

 

13.5 Severability:

 

If, for any reason, any provision of this Agreement shall be held to be invalid
or unenforceable, such event shall not affect the validity or enforceability of
any other provision of this Agreement.

 

13.6 Construction:

 

Where required by the context of this Agreement, the masculine, feminine, or
neuter gender and the singular or plural shall each be deemed to include the
other. This Agreement shall be construed as a whole and in accordance with its
fair meaning, and not in favor of or against any party. The captions are for the
convenience of the parties only and shall not affect the provisions of this
Agreement.

 

13.7 Entire Agreement:

 

This Agreement contains the entire agreement between the parties regarding the
purchase and sale of the Membership Interests and supersedes all prior
agreements, whether

 

9



--------------------------------------------------------------------------------

written or oral, between the parties regarding the same subject. This Agreement
may only be modified by subsequent written agreement signed by the party to be
charged.

 

13.8 Further Assurances:

 

Before or after Closing, Seller shall execute and deliver to Buyer and Buyer
shall execute and deliver to Seller all such documents reasonably necessary or
desirable to effect, confirm or otherwise perfect the transfer of Membership
Interests contemplated by this Agreement.

 

13.9 Survival:

 

Each of the warranties and representations contained herein shall survive the
Closing and shall not be merged into any other document executed and delivered
at the Closing, but shall expressly survive and be binding thereafter on Seller
and Buyer.

 

13.10 Governing Law:

 

This Agreement shall be governed and construed under the laws of the State of
Delaware without giving effect to any conflict of laws provisions thereof.

 

13.11 Successors:

 

This Agreement shall bind and inure to the benefit of the parties hereto and to
their respective transferees, assignees, executors, devisees, guardians and
other successors in interest; provided, however, Buyer may not assign its
interest in this Agreement to any non-affiliate without the prior consent of
Seller, which consent may be withheld in Seller’s sole discretion. Buyer may
assign its interest in this Agreement to its affiliate provided that Buyer shall
remain liable hereunder notwithstanding such assignment.

 

13.12 Counterparts:

 

This Agreement may be executed in any number of facsimile counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same original instrument.

 

13.13 Confidentiality:

 

Seller and Buyer shall maintain the confidentiality of this Agreement and shall
not disclose the form of this Agreement or of such sale and purchase to any
third parties whomsoever other than the Escrow Holder and other persons whose
assistance is required in carrying out the terms of this Agreement, including,
but not limited to, investors, lenders, accountants, attorneys and advisors, and
appraisers. Neither Seller nor Buyer shall, at any time, issue a press release
or other communication regarding this transaction unless such release or
communication has received the prior written approval of the other party hereto.
However, this paragraph shall not be applicable to the Seller or Buyer to the
extent Seller or Buyer, or an affiliate thereof, is obligated to disclose
information regarding this agreement pursuant to federal

 

10



--------------------------------------------------------------------------------

or state securities law, state limited liability company laws or a partnership
agreement of an affiliate.

 

Notwithstanding the foregoing, any party to this Agreement (and each employee,
representative, or other agent of any such party) may disclose to any and all
persons, without limitation of any kind, the United States federal income tax
treatment and United States federal income tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such tax
treatment and tax structure; provided, however, that the foregoing shall not
serve to authorize the disclosure of such information to the extent such
information is subject to restrictions reasonably necessary to comply with
applicable securities laws, and provided, further, that the foregoing shall not
serve to authorize the disclosure of the identity of any party or any
confidential business information of any party to the extent the disclosure of
such identity or information is not related to the United States federal income
tax treatment and United States federal income tax structure of the transactions
contemplated by this Agreement The parties to this Agreement acknowledge that
they have no knowledge or reason to know that such disclosure is otherwise
limited.

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers the day and year indicated after their respective
signatures.

 

BUYER:

SHURGARD DEVELOPMENT IV, INC.

a Washington corporation

By:

  SHURGARD STORAGE CENTERS, INC.

Its sole shareholder

By:  

/s/ Harrell Beck

Its:

 

Sr. V. P.

SHURGARD:

SHURGARD STORAGE CENTERS, INC.

a Washington corporation

By:  

/s/ David Grant

Its:

 

President

SELLER:

CCPRE-STORAGE, LLC

a Delaware limited liability company

By:

 

CCPRE-STORAGE, LLC

a Delaware limited liability company

By:

  JPMP Morgan Partners (BHCA), L.P.,    

its general partner

 

11



--------------------------------------------------------------------------------

By:  

JPMP Capital Corp., its general partner

By:  

/s/ Patrick J. Sullivan

   

Name: Patrick J. Sullivan

   

Title: Managing Director

 

12



--------------------------------------------------------------------------------

List of Exhibits:

 

A Assignment and Assumption of Membership Interests and Mutual Release

 

B Allocation of Closing Costs

 

13



--------------------------------------------------------------------------------

EXHIBIT “A”

 

ASSIGNMENT AND ASSUMPTION OF

MEMBERSHIP INTERESTS AND MUTUAL RELEASE

CCP/SHURGARD VENTURE, LLC

A Delaware limited liability company

 

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS AND MUTUAL RELEASE (the
“Assignment”) is dated and effective as of December 15, 2004 (“Effective Date”),
by and between CCPRE-Storage, LLC, a Delaware limited liability company
(“Assignor”), Shurgard Development IV, Inc., a Washington corporation
(“Assignee”), and Shurgard Storage Centers, Inc., a Washington corporation
(“Guarantor”), with reference to the following facts:

 

RECITALS

 

A. Assignor and Assignee formed and own CCP/Shurgard Venture, LLC (the
“Company”), a Delaware limited liability company pursuant to that certain
Amended and Restated LLC Agreement dated as of December 26, 2000 (the “LLC
Agreement”), regarding the acquisition, leasing, operation, management and sale
of certain self storage facilities located throughout the United States (the
“Properties”). Guarantor is the sole shareholder of Assignee.

 

B. Pursuant to the terms of that certain Purchase and Sale Agreement (Membership
Interests) between Assignor and Assignee of even date (the “Purchase
Agreement”), Assignee is purchasing the membership interests of Assignor in the
Company (the “Membership Interests”). Unless otherwise expressly provided,
capitalized terms used in this Agreement shall have the meanings set forth in
the LLC Agreement, the related exhibits thereto, or the Purchase Agreement.

 

C. The parties hereto agree as set forth below with respect to the assumption
and assignment of the Membership Interests, and the release of claims related
thereto.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor, Assignee and Guarantor agree as
follows:

 

1. Assignment and Assumption. Subject to satisfaction of Assignee’s closing
deliveries as set forth in the Purchase Agreement, Assignor hereby assigns,
delegates, sets over and transfers to Assignee all of Assignor’s right, title
and interest in and to the Membership Interests, including Assignor’s Capital
Account and all income, gain, loss, deduction and any other items allocable to
the Membership Interests on or after the Closing Date (hereinafter collectively
referred to as the “Transferred Membership Interests”). Assignee accepts the
assignment and delegation by Assignor, agrees to be bound by the terms of the
LLC Agreement, and undertakes, assumes and agrees at Assignee’s sole cost and
expense, punctually and faithfully to perform, pay or discharge when due and
otherwise in accordance with their respective terms, all agreements, covenants,
conditions, obligations and liabilities of Assignor with respect to the
Transferred Membership Interests arising on or after the Closing Date, and

 

14



--------------------------------------------------------------------------------

releases Assignor from all agreements, covenants, conditions, obligations and
liabilities of Assignor with respect to the Transferred Membership Interests
arising on or after the Closing Date. Immediately after the sale of such
Membership Interests, and except as otherwise set forth in the Purchase
Agreement, Assignor shall have no further rights, title or interest in the
Company or the Properties including, without limitation, any rights to
distributions or allocations of income, gain, loss or deduction.

 

2. Release by Assignor. Assignor, on behalf of itself and its affiliates, and
all others claiming an interest on behalf of Assignor, does hereby agrees to
absolutely and unconditionally release and forever discharge Assignee, Guarantor
and their respective affiliates, predecessors, successors and assigns, and their
respective past and present officers, partners, trustees, employees, agents and
representatives, or their respective marital communities, of and from any and
all claims, causes of action, damages, costs, losses and expenses of any kind,
nature or description, whether arising at law or in equity, including claims
under federal or state securities laws, or other federal or state statutes, or
common law or otherwise, arising exclusively out of the LLC Agreement, the
Management Agreement, the Guaranties executed by Guarantor in connection
therewith, or any of the other documents related to the Company or the
transactions contemplated thereunder. Assignor is not releasing any claims
related to a breach of Assignee’s representations, warranties, agreements or
covenants under the Purchase Agreement except as set forth therein.

 

3. Release by Assignee. Assignee, on behalf of itself and its affiliates, and
all others claiming an interest on behalf of Assignee, do hereby absolutely and
unconditionally release and forever discharge Assignor and its affiliates,
predecessors, successors and assigns, and its past and present officers,
directors, shareholders, employees, agents and representatives, or their
respective marital communities, of and from any and all claims, causes of
action, damages, costs, losses and expenses of any kind, nature or description,
whether arising at law or in equity, including claims under federal or state
securities laws, or other federal or state statutes, or common law or otherwise,
arising exclusively out of the LLC Agreement, the Management Agreement, the
Contribution Agreement, the Guaranties executed by Guarantor in connection
therewith, or any of the other documents related to the Company or the
transactions contemplated thereunder. Assignee is not releasing any claims
related to a breach of Assignor’s representations, warranties, agreements or
covenants under the Purchase Agreement except as set forth therein.

 

4. Release by Guarantor. Guarantor, on behalf of itself and its affiliates, and
all others claiming an interest on behalf of Guarantor, do hereby absolutely and
unconditionally release and forever discharge Assignor and its affiliates,
predecessors, successors and assigns, and its past and present officers,
directors, shareholders, employees, agents and representatives, or their
respective marital communities, of and from any and all claims, causes of
action, damages, costs, losses and expenses of any kind, nature or description,
whether arising at law or in equity, including claims under federal or state
securities laws, or other federal or state statutes, or common law or otherwise,
arising exclusively out of the LLC Agreement, the Management Agreement, the
Contribution Agreement, the Guaranties executed by Guarantor in connection
therewith, or any of the other documents related to the Company or the
transactions contemplated thereunder. Guarantor is not releasing any claims
related to a breach of Assignor’s representations, warranties, agreements or
covenants under the Purchase Agreement except as set forth therein.

 

15



--------------------------------------------------------------------------------

5. Severability. If any provision of this Assignment or its application to any
person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Assignment and the application of such provisions to other
persons or circumstances, other than those to which it is held invalid, shall
not be affected thereby and shall be enforced to the fullest extent permitted by
law; provided that the invalidity of such provision does not materially
adversely affect the benefits accruing to any party hereunder.

 

6. Governing Law. This Assignment and the rights and obligations of the parties
hereunder shall in all respects be governed by and construed and enforced in
accordance with the laws of the Delaware without giving effect to any conflict
of laws provisions thereof.

 

7. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

8. Amendments. This Assignment may be amended or modified only by a written
instrument executed by the party asserted to be bound thereby.

 

9. Further Acts. Each party shall, at the request of the other, execute,
acknowledge (if appropriate) and deliver such additional documents and do such
other acts, as may be reasonably required in order to accomplish the intent and
purposes of this Assignment.

 

10. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Assignment by their duly
authorized officers the day and year indicated after their respective
signatures.

 

ASSIGNOR:

     

CCPRE-STORAGE, LLC
a Delaware limited liability company

            By:  

CCPRE-STORAGE, LLC

               

a Delaware limited liability company

            By:  

JPMP Morgan Partners (BHCA), L.P.,

               

its general partner

           

By:

 

JPMP Capital Corp., its general partner

            By:                    

Name: Patrick J. Sullivan

           

Title:

 

Managing Director

 

(Signatures continue on next page)

 

16



--------------------------------------------------------------------------------

ASSIGNEE:

     

SHURGARD DEVELOPMENT IV, INC.

a Washington corporation

            By:  

SHURGARD STORAGE CENTERS, INC.

            Its sole shareholder            

By:

 

--------------------------------------------------------------------------------

           

Its:

 

--------------------------------------------------------------------------------

GUARANTOR:

     

SHURGARD STORAGE CENTERS, INC.

a Washington corporation

           

By:

 

--------------------------------------------------------------------------------

           

Its:

 

--------------------------------------------------------------------------------

 

17



--------------------------------------------------------------------------------

EXHIBIT “B”

 

CLOSING COST ALLOCATIONS

CCPRE-STORAGE, LLC, AS SELLER

SHURGARD DEVELOPMENT IV, INC., AS BUYER

 

• Escrow Fees (including any Sales Tax)

 

Divided equally between Seller and Buyer.

 

• Title Insurance Premiums N/A

 

• Recording Fees

 

Buyer pays cost of recording deeds of trust/mortgages, or documents required to
clear title if applicable.

 

• Sales Tax on Personal Property N/A

 

• Real Estate or Membership Interest Transfer Tax (state and local)

 

Transfer taxes, if due under applicable law, will be paid by the party which is
customarily liable for payment according to the customary practice for real
estate transactions in the jurisdiction(s) where the Properties are located.

 

• Loan Costs if applicable

 

Buyer Cost

 

• Mortgage Tax if applicable

 

Buyer Cost

 

18